As filed with the Securities and Exchange Commission on November 19, 2010 Registration No. 333-170473 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Amendment No. 1 to Form S-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CCO Holdings, LLC and CCO Holdings Capital Corp. (Exact name of registrants as specified in their charters) Charter Communications, Inc. (Exact name of registrant guarantor as specified in its charter) Delaware Delaware Delaware 86-1067239 20-0257904 43-1857213 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 12405 Powerscourt Drive St. Louis, Missouri 63131 (314) 965-0555 (Address, including zip code, and telephone number, including area code, of registrants’ and registrant guarantor’s principal executive offices) Gregory L. Doody Executive Vice President and General Counsel 12405 Powerscourt Drive St. Louis, Missouri 63131 (314) 965-0555 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Christian O. Nagler Kirkland & Ellis LLP 601 Lexington Avenue New York, New York10022-4611 (212) 446-4800 Approximate date of commencement of proposed sale to the public:As soon as practicable after the effective date of this Registration Statement. If the securities being registered on this form are being offered in connection with the formation of a holding company and there is compliance with General Instruction G, check the following box.o If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o If this form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.o CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee(1, 2) 7.25% Senior Notes Due 2017 100% $71,300 (3) Guarantee of 7.25% Senior Notes Due 2017 n/a n/a n/a - (1)The amount of the registration fee paid herewith was calculated, pursuant to Rule 457(f)(1) under the Securities Act of 1933, as amended. (2)Pursuant to Rule457(n), no registration fee is payable with respect to the guarantee. (3)Previously paid. The Registrants hereby amend this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrants shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. TABLE OF ADDITIONAL REGISTRANTS Name State of Incorporation Primary Standard Industrial Classification Code Number I.R.S. Employee Identification Number CCO Holdings, LLC DE 86-1067239 CCO Holdings Capital Corp.
